FILED
                           NOT FOR PUBLICATION
                                                                           DEC 11 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In the Matter of: HUMAN DYNAMICS                 No. 12-17086
CORPORATION,
                                                 D.C. No. 2:12-cv-00509-DGC
              Debtor,

                                                 MEMORANDUM*
REORGANIZED HUMAN DYNAMICS
CORPORATION, an Arizona corporation,

              Plaintiff - Appellee,

 v.

HUMAN DYNAMICS CAPTIVE
MANAGEMENT, a Nevada corporation;
et al.,

              Defendants - Appellants.



In the Matter of: HUMAN DYNAMICS                 No. 12-17207
CORPORATION,
                                                 D.C. No. 2:12-cv-00509-DGC
              Debtor,


REORGANIZED HUMAN DYNAMICS
CORPORATION, an Arizona corporation,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
              Plaintiff - Appellant,

 v.

HUMAN DYNAMICS CAPTIVE
MANAGEMENT, a Nevada corporation;
et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                           Submitted December 9, 2015**
                             San Francisco, California

Before: O’SCANNLAIN, SILVERMAN, and BEA, Circuit Judges.

      These are cross-appeals from the district court’s order affirming the

bankruptcy court’s judgment in favor of the reorganized debtor, and the

bankruptcy court’s orders extending appellants’ time to appeal. The bankruptcy

court entered judgment against defendants G. Douglas Anderton, Edward Kyle

Anderton, and PC General Agency after finding, among other things, that G.

Douglas Anderton had fraudulently caused the transfer of funds belonging to the

pre-petition debtor, and that Edward Anderton and PC General Agency were


       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2                                    12-17086
transferees of the funds. We review the bankruptcy court’s decision independent

of the decision of the district court, under a clear error standard as to factual

findings, and we affirm. See Dominguez v. Miller (In re Dominguez), 51 F.3d
1502, 1506 (9th Cir. 1995).

      The bankruptcy court did not clearly err in finding that Douglas Anderton,

Edward Kyle Anderton, and PC General Agency were liable to the reorganized

debtor on account of transfers caused by Douglas Anderton. See Retz v. Samson

(In re Retz), 606 F.3d 1189, 1196 (9th Cir. 2010) (“A court’s factual determination

is clearly erroneous if it is illogical, implausible, or without support in the

record.”); Husain v. Olympic Airways, 316 F.3d 829, 835 (9th Cir. 2002) (“[I]f the

district court’s findings are plausible in light of the record viewed in its entirety,

the appellate court cannot reverse even if it is convinced it would have found

differently.”); see also Anderson v. City of Bessemer City, 470 U.S. 564, 574

(1985) (“Where there are two permissible views of the evidence, the factfinder’s

choice between them cannot be clearly erroneous.”). The bankruptcy court’s

determinations were supported by the record, including the undisputed facts

contained in the parties’ joint pre-trial statement, the debtor’s and its parent’s tax

returns, and the testimony taken during the bankruptcy court’s four-day bench trial.




                                            3                                       12-17086
      The bankruptcy court also did not abuse its discretion in extending

appellants’ time to file their notice of appeal, because the record supported a

determination that counsel’s neglect was excusable. See Pioneer Inv. Servs. Co. v.

Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993).

      AFFIRMED.




                                           4                                      12-17086